Title: To Alexander Hamilton from David Ross, 16 October 1797
From: Ross, David
To: Hamilton, Alexander



Bladensburgh [Maryland] Octr. 16th. 1797
Dear Sir

The subject of the letter I alluded to in my last, did not relate to Colo. Mercer but to a public assertion of a letter of yours, being seen in one of the West India Islands in favour of a change of our Government to Monarchy. I had concluded you had agreed with me in sentiment that nothing Co. Mercer could say was worth your notice after I had furnished you with Capt. Campbells & my answer to a piece of his, filed in the Printing Office at Annapolis & which he suffered to pass unnoticed: & I had put it in that point of view the only time I heard the subject mentioned, that is, the close of your corrispondence with him. I still think the same. If you can make up your mind to determine in favor of my opinion it would be right to put it in my power to ascertain it, if the subject should ever again be introduced, as he has yet some political friends in this Neighbourhood & you of course some political enemies.
Mr. Monroes application for the reasons of his recall, was a surprize, it being so directly in opposition to the principles of our Government; but this surprize has vanished when it is found by your Publication that he thinks nothing of sacrificing the happiness of a private family, to his Party-views: for if he should be able to show he was not a voluntary means of the Publication yet his conduct in obliging you to answer it or admit yourself a dishonest man will ever be sufficient to condemn him & prevent his being considered as a man of honour even if he had not evaded as he has done your charges of Malignancy & dishonour. This is the general sentiment here & I may with truth say universal with the friends of Government so far as has come to my knowledge.
Your Publication has also confirmed impressions made here by a private letter of Mr. Jefferson, since his being Vice President, which does not approve of the change in our Representation it being in favor of Government & addressed to one, in a district that elected a federal member & who was opposed to his election; and this has done away the hopes some had from his Speech as V-President, that he meant to support the measures of the Executive—or at least would have restrained any observations on that representation that has been its support.
Little is to be expected from Partizans, but with those who are yet open to conviction, your Publication is thought will have a happy influence & prevent their rallying round any other Standard than that of their own Government.
I am Dr Sir   Your friend & obedt. Servt.

David Ross
Alexander Hamilton

